Name: 2007/349/EC: Commission Decision of 15 May 2007 amending Decision 2006/609/EC fixing an indicative allocation by Member State of the commitment appropriations for the European territorial cooperation objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 2047)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  cooperation policy;  budget;  Europe;  EU finance
 Date Published: 2007-05-23

 23.5.2007 EN Official Journal of the European Union L 131/24 COMMISSION DECISION of 15 May 2007 amending Decision 2006/609/EC fixing an indicative allocation by Member State of the commitment appropriations for the European territorial cooperation objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 2047) (2007/349/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) By Decision 2006/609/EC (2), the Commission fixed an indicative allocation by Member State of the commitment appropriations for the European territorial cooperation objective for the period 2007 to 2013. (2) Following the accession of Bulgaria and Romania, the indicative amounts of the commitment appropriations for the regions eligible to benefit from Structural Funds under the European territorial cooperation objective should be fixed for those Member States. (3) Decision 2006/609/EC should therefore be amended accordingly. (4) For reasons of clarity and legal certainty, this Decision should apply from the date of accession of Bulgaria and Romania, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/609/EC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 May 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (2) OJ L 247, 9.9.2006, p. 26. ANNEX ANNEX Indicative allocation by Member State of the commitment appropriations for the Member States and regions eligible for funding from the Structural Funds under the European territorial cooperation  objective for the period from 1 January 2007 to 31 December 2013 Member State Table 1  Amount of appropriations (EUR, 2004 prices) Regions eligible under the European territorial cooperation objective Additional funding referred to in Annex II of Council Regulation (EC) No 1083/2006 under paragraph: Cross-border Transnational 21 22 Internal Transfer ENPI Transfer IPA Total BelgiÃ «/Belgique 138 683 798 138 683 798 33 648 858 Bulgaria 86 111 503 3 102 000 33 810 000 123 023 503 25 632 416 10 284 465 Ã eskÃ ¡ republika 244 455 613 244 455 613 33 227 937 67 403 698 Danmark 74 215 963 74 215 963 17 511 738 Deutschland 439 092 177 439 092 177 268 676 193 46 552 473 Eesti 33 718 404 8 311 000 42 029 404 4 433 962 Ã ire/Ireland 62 519 179 62 519 179 12 789 400 58 300 347 Ellada 88 684 278 7 027 000 38 296 000 134 007 278 35 790 788 15 983 389 EspaÃ ±a 265 276 016 98 434 000 363 710 016 132 074 861 France 562 425 071 10 833 000 573 258 071 199 472 091 Italia 397 945 802 54 402 000 103 486 000 555 833 802 186 182 745 8 414 488 Kypros 19 762 948 317 000 2 000 000 22 079 948 2 329 361 Latvija 50 791 319 21 417 000 72 208 319 7 617 737 Lietuva 60 432 203 25 380 000 85 812 203 11 299 892 Luxembourg 11 665 819 11 665 819 1 453 448 MagyarorszÃ ¡g 197 927 680 20 630 000 60 570 000 279 127 680 33 090 573 30 382 588 Malta 11 525 022 700 000 12 225 022 1 289 699 Nederland 166 380 429 166 380 429 52 597 106 Ã sterreich 151 118 200 151 118 200 26 332 104 50 195 673 Polska 332 415 492 153 113 000 485 528 492 124 530 090 38 216 394 Portugal 53 368 153 586 000 53 954 153 33 773 941 RomÃ ¢nia 211 575 782 67 742 000 29 613 000 308 930 782 70 994 855 23 207 715 Slovenija 43 336 138 23 862 000 67 198 138 6 498 594 18 786 168 Slovensko 159 645 924 7 335 000 166 980 924 17 560 404 17 065 458 Suomi-Finland 54 696 740 35 000 000 89 696 740 16 941 695 Sverige 198 144 807 8 000 000 206 144 807 29 072 222 United Kingdom 306 039 072 306 039 072 192 941 833 141 199 653 Total 4 421 953 532 522 329 000 291 637 000 5 235 919 532 1 577 764 543 326 492 509 199 500 000 Member State Table 2  Yearly breakdown of appropriations (EUR, 2004 prices) 2007 2008 2009 2010 2011 2012 2013 BelgiÃ «/Belgique 24 096 228 24 181 322 24 351 512 24 606 795 24 862 078 25 032 266 25 202 455 Bulgaria 22 307 579 22 372 401 22 502 044 22 696 509 22 890 974 23 020 617 23 150 260 Ã eskÃ ¡ republika 48 781 994 48 866 024 49 034 084 49 286 174 49 538 264 49 706 324 49 874 384 Danmark 12 831 919 12 876 204 12 964 775 13 097 631 13 230 487 13 319 057 13 407 628 Deutschland 103 586 333 104 265 787 105 624 694 107 663 056 109 701 417 111 060 324 112 419 232 Eesti 6 568 744 6 579 957 6 602 383 6 636 021 6 669 661 6 692 087 6 714 513 Ã ire/Ireland 18 888 311 18 920 654 18 985 340 19 082 369 19 179 398 19 244 084 19 308 770 Ellada 25 984 211 26 074 722 26 255 744 26 527 278 26 798 811 26 979 833 27 160 856 EspaÃ ±a 68 774 676 69 108 679 69 776 686 70 778 697 71 780 706 72 448 713 73 116 720 France 107 291 297 107 795 740 108 804 628 110 317 960 111 831 291 112 840 179 113 849 067 Italia 104 312 152 104 782 989 105 724 662 107 137 171 108 549 681 109 491 354 110 433 026 Kypros 3 450 858 3 456 749 3 468 531 3 486 203 3 503 875 3 515 656 3 527 437 Latvija 11 285 384 11 304 648 11 343 177 11 400 970 11 458 763 11 497 293 11 535 821 Lietuva 13 697 617 13 726 193 13 783 345 13 869 074 13 954 803 14 011 955 14 069 108 Luxembourg 1 851 602 1 855 278 1 862 629 1 873 656 1 884 682 1 892 034 1 899 386 MagyarorszÃ ¡g 48 428 927 48 512 610 48 679 975 48 931 023 49 182 070 49 349 435 49 516 801 Malta 1 910 639 1 913 901 1 920 424 1 930 208 1 939 993 1 946 517 1 953 039 Nederland 30 465 429 30 598 440 30 864 465 31 263 503 31 662 541 31 928 566 32 194 591 Ã sterreich 32 111 794 32 178 385 32 311 568 32 511 341 32 711 114 32 844 296 32 977 479 Polska 90 676 181 90 991 104 91 620 952 92 565 722 93 510 492 94 140 339 94 770 186 Portugal 12 007 919 12 093 330 12 264 151 12 520 384 12 776 615 12 947 437 13 118 258 RomÃ ¢nia 56 487 600 56 667 138 57 026 215 57 564 830 58 103 446 58 462 523 58 821 600 Slovenija 13 110 890 13 127 323 13 160 192 13 209 495 13 258 798 13 291 667 13 324 535 Slovensko 28 528 175 28 572 584 28 661 400 28 794 625 28 927 850 29 016 668 29 105 484 Suomi-Finland 14 970 879 15 013 723 15 099 410 15 227 942 15 356 473 15 442 160 15 527 848 Sverige 33 150 806 33 224 327 33 371 368 33 591 930 33 812 492 33 959 532 34 106 574 United Kingdom 88 457 084 88 945 013 89 920 872 91 384 662 92 848 450 93 824 309 94 800 168 Total 1 024 015 228 1 028 005 225 1 035 985 226 1 047 955 229 1 059 925 225 1 067 905 225 1 075 885 226